Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Turocy on January 08, 2022.

	In claim 1, line 18, after “change”, delete ‘.’; same line, insert "; wherein the display controller is configured to change the display position of the second image to a position of a lane that is a lane change destination, and cause a fourth image noticing lane change to be displayed when the controller receives an instruction for lane change from an occupant of the host vehicle and executes the lane change of the host vehicle.".
	In claim 5, cancel claim 5.
	In claim 6, line 18, after “change”, delete ‘.’; same line, insert "; changing the display position of the second image to a position of a lane that is a lane change destination, and cause a fourth image noticing lane change to be displayed when the controller receives an instruction for lane change from an occupant of the host vehicle and executes the lane change of the host vehicle.".
	In claim 7, line 20, after “change”, delete ‘.’; same line, insert "; change the display position of the second image to a position of a lane that is a lane change destination, and cause a fourth image noticing lane change to be displayed when the controller receives an instruction for lane change from an occupant of the host vehicle and executes the lane change of the host vehicle.".


	DETAILED ACTION

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
This communication is an examiner’s reasons for allowance in response to application filed on 09/16/2019, assigned serial 16/571,238 and titled “Display system, display method, and storage medium".
The following is an examiner's statement of reasons for allowance: 
Szybalski discloses displaying a selected image on the display device based on the route to destination, position of the vehicle an identified object which basically shows the driver the estimated future position of the vehicle. However Szybalski does not explicitly disclose a second and a third image wherein the wherein the second image is colored so that substantially an entire area of the recommended lane is displayed on the display in a predetermined color that is different from the lane that does not correspond to the recommended lane, display changes the third image to an image simulating the target trajectory for lane change without changing a display position of the second image displayed at a location corresponding to the lane traveled by the host vehicle in the first image. Furthermore, Szybalski does not explicitly disclose wherein the display controller is configured to change the display position of the second image to a position of a lane that is a lane change destination, and cause a fourth image noticing lane change to be displayed when the controller receives an instruction for lane change from an occupant of the host vehicle and executes the lane change of the host vehicle.
	Meanwhile, as a result of these features, the invention as set forth in claims 1, 3-4, 6-7 produces the advantageous effect of "reducing or preventing the occupant feeling of being insecure during driving control of the host vehicle."

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 3-4, 6-7 are allowed.
Claims 2 and 5 are canceled.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667